RAMEY, Chief Justice,
concurring.
I concur in the results in this case. The majority was obligated under eminent precedents to so rule.
Perhaps the time is appropriate for the Legislature to consider an amendment to Texas Health and Safety Code Ann. § 481.-*350112(a), either to redefine possession of controlled substances or to alter the mens rea required to impose criminal responsibility without jeopardizing protection for the innocent. Certainly such an amendment could serve to eliminate the daunting task of gleaning circumstances and facts which are affirmative links between the accused and the contraband in cases involving significant quantities of drugs.